Citation Nr: 1609068	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, from May 1976 to April 1977, and from October 1978 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that hearing is associated with the claims file.

In December 2013, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR), which vacated the Board's December 2013 decision and remanded the current issue to the Board for development consistent with the JMR.  In October 2014, May 2015, and September 2015, the Board remanded the Veteran's claim.  The case has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of yet another remand, but review of the most recent VA opinion addressing the etiology of the Veteran's bilateral hearing loss reveals it to be incomplete and inadequate upon which to base an appellate decision.  

The August 2014 JMR vacated the Board's prior denial of the claim and remanded the case for additional development based upon a finding that an October 2008 opinion was inadequate because it did not provide sufficient explanation and rationale to support its conclusion.  In October 2014, the Board remanded the claim for a new VA opinion.  In subsequent remands, the Board found December 2014 and June 2015 VA opinions to be inadequate and based upon inaccurate facts.  Accordingly, a new VA examination was requested.

In November 2015, the Veteran was provided with a new VA examination.  The VA examiner acknowledged the evidence of hearing loss during service, as documented in August 1975, April 1977, and March 1980 audiograms.  Nevertheless, the examiner concluded that the Veteran's current hearing loss was not related to his active duty service because the April 1981 separation examination demonstrated normal hearing acuity.  The examiner stated that the audiograms documenting hearing loss during service were "temporary threshold shift[s]" and that therefore, the Veteran's current hearing loss is not related to his active duty service.  The Board finds the reasoning provided by the examiner to be lacking in this case.  The examiner did not explain or provide any support for the finding that the Veteran's current hearing loss could not be related to service merely because the evidence documenting a loss of hearing acuity during service was deemed "temporary."  Specifically, it is unclear from the opinion as to why the Veteran's current bilateral hearing loss may not be related to the "temporary" hearing loss demonstrated during service.  Additionally, the VA examiner did not consider the Veteran's lay statements and testimony of record.  In that regard, during his November 2011 hearing, the Veteran stated that he began experiencing hearing loss during his active duty service, and that it has worsened since that time.  Accordingly, to ensure a complete and adequate opinion in this case as directed in the JMR, the Veteran's claim must again be remanded for a new and thorough VA opinion as to the etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this Remand to an appropriate VA examiner for an opinion as to the etiology of the Veteran's hearing loss.  After a thorough review of the Veteran's claims file, to include all lay statements and testimony, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed bilateral hearing loss was caused by or incurred during the Veteran's active duty service, to include in-service acoustic trauma.  The examiner should specifically address the positive evidence in the service treatment records, including the evidence of defective hearing in August 1975, April 1977, and March 1980.  The Board observes that the auditory thresholds reflected in the March 1980 audiogram constitute bilateral hearing loss for VA purposes.

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of in-service hearing loss, acoustic trauma, and symptomatology since service discharge, and for purposes of this opinion only, should presume the Veteran's lay statements to be credible.

The examiner is advised that the absence of in-service evidence of hearing loss during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a complete rationale for all conclusions reached.  The rationale must contain a thorough and reasoned medical explanation connecting the examiner's opinion with supporting evidence.

If the examiner determines that additional clinical examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled.

2.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




